Dear Mr. Burson:
On behalf of the St. Landry Parish Police Jury Personnel Committee, you ask the following:
             "Does any state or federal law governing equal pay for equal work covering public employees prohibit a parish road district from supplementing the regular police jury employee salary of a worker doing work in the road district?"
The employees at issue are employees of the Police Jury. It is not the legal responsibility of the parish road district to provide compensation to these individuals.
However, as a cooperative endeavor, the parish road district is not prohibited from transferring funds to the parish governing authority to serve a public purpose. Article VII, § 14(C) of the Louisiana Constitution (1974) states, "[f]or a public purpose, the state and its political subdivisions or political corporations may engage in cooperative endeavors with each other . . .".
Nothing in either state or federal law appears to prohibit such an arrangement between the St. Landry Parish Police Jury and the parish road district to provide supplemental pay to parish road workers. In our opinion this transaction would constitute a cooperative endeavor designed to further a valid public purpose.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB Attorney General
                                   By: __________________________ CARLOS M. FINALET Assistant Attorney General
RPI/CMF:glb